J. A03031/17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37


MARTIN L. NEWTON                   :             IN THE SUPERIOR COURT OF
                                   :                  PENNSYLVANIA
                   Appellant       :
                                   :
              v.                   :
                                   :
RICHARD BENJAMIN AND LESLIE CULLEN :
                                   :
                                   :             No. 1107 MDA 2016

            Appeal from the Judgment Entered October 14, 2016
              In the Court of Common Pleas of Union County
                      Civil Division at No(s): 15-0107

BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

JUDGMENT ORDER BY DUBOW, J.:                      FILED JANUARY 03, 2017
Mart. L. Newton appeals pro se from the Judgment entered in the

Union County Court of Common Pleas in favor of Richard Benjamin and

Leslie Cullen, following a non-jury trial. We dismiss this appeal.

      The facts are not relevant to our disposition. Instantly, we recognize:

         [A]ppellate briefs and reproduced records must materially
         conform to the requirements of the Pennsylvania Rules of
         Appellate Procedure. This Court may quash or dismiss an
         appeal if the appellant fails to conform to the requirements
         set forth in the Pennsylvania Rules of Appellate Procedure.

Commonwealth v. Adams, 882 A.2d 496, 497-98 (Pa. Super. 2005)

(internal citations omitted).   See also Pa.R.A.P. 2111-2119 (discussing

required content of appellate briefs and addressing specific requirements of

each subsection of brief on appeal). Moreover, an appellant’s pro se status

does not relieve him of the obligation to follow the Rules of Appellate
J. A03031/17


Procedure. Jiricko v. Geico Ins. Co., 947 A.2d 206, 213 n.11 (Pa. Super.

2008).

      Appellant’s Brief is woefully inadequate.        It does not contain a

statement of questions involved meeting the requirements of Pa.R.A.P.

2116; a copy of Appellant’s Pa.R.A.P. 1925(b) statement; the trial court’s

Order; or the trial court’s Pa.R.A.P. 1925(a) Opinion.           See Pa.R.A.P.

2111(a)(2), (4), (10), (11), and (b). Most significantly, although Appellant’s

Brief contains a lengthy section entitled “Summary of Judicial Errors and

Arguments” consisting of 15 enumerated paragraphs, it does not contain any

argument section whatsoever.          It is axiomatic that issues that are not

developed in the argument section of an appellate brief are waived.

Harkins v. Calumet Realty Co., 614 A.2d 699, 703 (Pa. Super. 1992).

      To properly develop an issue for our review, Appellant bears the

burden of ensuring that his argument section includes citations to pertinent

authorities as well as discussion and analysis of the authorities.          See

Pa.R.A.P. 2119(a); Commonwealth v. Hardy, 918 A.2d 766, 771 (Pa.

Super. 2007) (“[I]t is an appellant’s duty to present arguments that are

sufficiently developed for our review. The brief must support the claims with

pertinent discussion, with references to the record and with citations to legal

authorities.” (citations omitted)).   As this Court has made clear, we “will not

act as counsel and will not develop arguments on behalf of an appellant.”

Hardy, supra at 771 (citation omitted). Where defects in a brief “impede



                                       -2-
J. A03031/17


our ability to conduct meaningful appellate review, we may dismiss the

appeal entirely or find certain issues to be waived.” Id. (citations omitted).

      Appellant’s failure to adhere to the Rules of Appellate Procedure and to

develop his claims with citation to the record and to legal authorities

prevents this Court from conducting meaningful appellate review. Therefore,

we conclude Appellant has waived his issues. Accordingly, we dismiss this

appeal.

      Appeal dismissed. Case stricken from the argument list.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 1/3/2017




                                     -3-